DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 16/230,361. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons cited below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current SN: 17/093,127
Copending SN: 16773194
Claim 1 recites “ A headlight device comprising:
a headband comprising a rear portion, a side portion and a top portion, the headband having an inner surface; and a padding system comprising:
a rear pad attached to the inner surface of the rear portion of the headband; and a brow pad attached to the inner surface of the headband about an intersection of the top portion and the side portion, at a front of the headband at a position such that the brow pad is configured to be against a forehead of a wearer of the headlight device; wherein at least one of the rear pad and the brow pad comprises a first layer of a first cushioning material having a first durometer, and a second layer of a second cushioning material having a second durometer that is different from the first durometer.”
See claim 1;
Claim 2 recites “the first cushioning material comprises silicone foam, the first durometer of which has a compression force deflection of 

Claim 3  recites “the first cushioning material comprises an extra firm silicone foam, the first durometer of which has a compression force deflection in a range of 16-26 pounds per square inch (psi), and wherein the second cushioning material comprises a different silicone foam, the second durometer of which has a compression force deflection in a range of 1-20 psi.”
See claim 3; 
Claim 4 recites “the first cushioning material comprises a firm silicone foam, the first durometer of which has a compression force deflection in a range of 12-20 pounds per square inch (psi), and wherein the second cushioning material comprises a different silicone foam, the second durometer of which has a compression force deflection in a range of 1-14 or 16-26 psi.”
See claim 4;
Claim 5 recites “the first cushioning material comprises a medium silicone foam, the first durometer of which has a compression force deflection in a range of 6-14 pounds per square inch (psi), and wherein the second cushioning material comprises a different silicone 

Claim 6 recites “the first cushioning material comprises a firm silicone foam, the first durometer of which has a compression force deflection in a range of 2-7 pounds per square inch (psi), and wherein the second cushioning material comprises a different silicone foam, the second durometer of which has a compression force deflection in a range of 1-5 or 6-26 psi.”
See claim 6;
Claim 7 recites “the first cushioning material comprises a firm silicone foam, the first durometer of which has a compression force deflection in a range of 1-5 pounds per square inch (psi), and wherein the second cushioning material comprises a different silicone foam, the second durometer of which has a compression force deflection in a range of about 1.5 or 2-26 psi.”
See claim 7; 
Claim 8 recites “the first cushioning material comprises a firm silicone foam, the first durometer of which has a compression force deflection of about 1.5 pounds per square inch (psi), and wherein the second cushioning material comprises a different silicone foam, the second durometer of which has a 

Claim 9 recites “the second layer of the second cushioning material is closer than the first layer of the first cushioning material to the inner surface of the rear portion of the headband.”
See claim 9;
Claim 10 recites “the first layer of the first cushioning material and the second layer of the second cushioning material are each perforated with perforations.”
See claim 10; 
Claim 11 recites “a majority of the perforations in the first layer of the first cushioning material are generally circular, and a majority of the perforations in the second layer of the second cushioning material are in a shape other than circular.”
See claim 11;
Claim 12 recites “the perforations in the second layer of the second cushioning material are generally square or rectangular, or generally in a grid-like pattern.”
See claim 12;
Claim 13 recites “the second layer of the second cushioning material has more open space on its upper or lower surface due to perforations than the first layer of the first cushioning material.”
See claim 13;
Claim 14 recites “a total volume of cavity due to perforations in the second layer of the second cushioning material is higher than a total volume 

Claim 15 recites “the rear pad has an inner surface in contact with a wearer and an outer surface attached to the inner surface of the rear portion of the headband, and the rear pad comprises a recess on its inner surface.”
See claim 15;
Claim 16 recites “the rear pad is configured to be positioned on a head of a wearer of the head wearable device without being disposed over a suture between adjacent plates of a skull of the wearer of the head wearable device.”
See claim 17; 
Claim 17 recites “the first cushioning material comprises a firm silicone foam, the first durometer of which has a compression force deflection in a range of 1-5 pounds per square inch (psi), and/or wherein the second cushioning material comprises a different silicone foam, the second durometer of which has a compression force deflection in a range of about 1.5 or 2-26 psi.”
See claim 7;
Claim 18 recites “A headlight device comprising:
a headband for encircling the head of a wearer; a padding system comprising a pad attached to at least a portion of the headband; wherein the pad comprises a first layer of a first cushioning material having a first durometer, and a second layer of a second cushioning material having a second durometer; and wherein the first layer is 

Claim 19 recites “the first layer of the first cushioning material comprises a layer of silicone foam, the first durometer of which has a compression force deflection of about 1.5 pounds per square inch (psi), and/or wherein the second layer of the second cushioning material comprises a layer of silicone foam, the second durometer of which has a compression force deflection of about 6-14 psi.”
See claim 19; 
Claim 20 recites “the first cushioning material comprises an extra firm silicone foam, the first durometer of which has a compression force deflection in a range of 16-26 pounds per square inch (psi), and/or wherein the second cushioning material comprises a different silicone foam, the second durometer of which has a compression force deflection in a range of 1-20 psi.”
See claim 20; 
Claim 21 recites “the first cushioning material comprises a firm silicone foam, the first durometer of which has a compression force deflection in a range of 12-20 pounds per square inch (psi), and/or wherein the second cushioning material comprises a different silicone foam, the second 

Claim 22 recites “the first cushioning material comprises a medium silicone foam, the first durometer of which has a compression force deflection in a range of 6-14 pounds per square inch (psi), and/or wherein the second cushioning material comprises a different silicone foam, the second durometer of which has a compression force deflection in a range of 1-7 or 12-26 psi.”
See claim 22; 
Claim 23 recites “the first cushioning material comprises a firm silicone foam, the first durometer of which has a compression force deflection in a range of 2-7 pounds per square inch (psi), and/or wherein the second cushioning material comprises a different silicone foam, the second durometer of which has a compression force deflection in a range of 1-5 or 6-26 psi.”
See claim 23; 
Claim 24 recites “the first cushioning material comprises a firm silicone foam, the first durometer of which has a compression force deflection of about 1.5 pounds per square inch (psi), and/or wherein the second cushioning material comprises a different silicone foam, the second durometer of which has a compression force deflection in a range of 1-26 psi.”
See claim 25; 

See claim 26; 
Claim 26 recites “a majority of the perforations in one of the first and second layers are circular, and a majority of the perforations in another of the first and second layers are in a shape other than circular.”
See claim 27; 
Claim 27 recites “the perforations in the other layer are generally square or rectangular or generally in a grid-like pattern.”
See claim 28; 
Claim 28 recites “the second layer of the second cushioning material has more open space on its upper or lower surface due to perforations than the first layer of the first cushioning material.”
See claim 29; 
Claim 29 recites “a total volume of cavity due to perforations in the second layer of the second cushioning material is higher than a total volume of cavity in the first layer of the first cushioning material.”
See claim 30; 
Claim 30 recites “the pad is configured to be positioned on a head of a wearer of the head wearable device without being disposed over a suture of a skull of the wearer of the head wearable device.”
See claim 31; 
Claim 31 recites “A headlight device comprising:


a padding system comprising a rear pad removably attached to at least a portion of the headband; wherein the rear pad comprises a first layer of a first cushioning material having a first durometer, and a second layer of a second cushioning material having a second durometer;
wherein the first layer is perforated in a first perforation pattern and/or the second layer is perforated in a second perforation pattern;
wherein the first layer comprises an inner surface in contact with a wearer; wherein the second layer comprises an outer surface attached to the inner surface of the rear portion of the headband; and
wherein the rear pad comprises a recess on an inner surface thereof.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875